KING, Senior Judge,
dissenting:
In earlier decisions, we have held that the CMPA is “comprehensive and therefore preclusive.” District of Columbia Metro. Police Dep’t v. Fraternal Order of Police/Metro. Police Dep’t Labor Comm. (“FOP”), 997 A.2d 65, 80 (D.C.2010). Because it “governs all disputes involving DC municipal employees,” it “forecloses applicability of the [RUAA] to collective bargaining agreements between the District and municipal employees.” District of Columbia v. Am. Fed’n of Gov’t Emps., Local 1403 (“AFGE, Local 1403”), 19 A.3d 764, 765 & 770 (D.C.2011). Here, the court cabins these decisions, holding that CMPA’s preemption of the RUAA is only partial. Thus while the majority holds that the CMPA precludes parties from going to court to confirm or enforce grievance arbitration awards, FOP at 76-77, and interest arbitration awards, AFGE, Local 103 at 774, it does not deprive the Superior Court of jurisdiction to decide motions to stay arbitrations sought under collective bargaining agreements between public employee unions and the District.
This decision undercuts one of the Council’s intentions in enacting the CMPA, which was to create a “comprehensive, city-wide system of public personnel administration,” FOP at 78, and threatens to revive the “disjointed, decentralized personnel system” that the CMPA was “designed to replace.” Id. at 80. The majority’s decision will now require trial courts to draw subtle distinctions between what the parties did and did not agree to arbitrate. Here, for instance, the trial court had to determine exactly which aspects of the union’s dispute over the IMPACT teacher evaluation system were covered under the collective bargaining agreement. It ruled that the union’s challenge to the procedures DCPS followed to evaluate teachers under IMPACT could proceed to arbitration, but its challenge to the final ratings DCPS reached using these procedures could not. This decision allows parties to split complex disputes between two forums if the Superior Court is empowered to stay arbitration on some aspects of the dispute but not others. As Judge Zeldon *460noted in her decision in District of Columbia v. Am. Fed’n of State, County, & Mun. Emps., Local 2921 (“AFSCME”),34
As a matter of policy, it makes sense to require the District and the union to attempt to resolve their differences about the scope of collective bargaining and the validity of a contract provision on [reductions in force] within the framework of the CMPA. The parties seem to be disputing where the line can and should be drawn between the District’s rights to identify positions for abolishment and the Union’s collective bargaining rights, if any, once the District decides to exercise its power to select employees for a reduction in force. Such attempted line drawing is best left to arbitrators picked by both parties and by PERB, which has expertise in this complex area of labor law, rather than to various trial judges managing busy dockets. AFSCME, No. 2010 CA 004943 B, slip op. at 8 (D.C.Super.Ct. March 7, 2012).
As PERB has long recognized, “arbitra-bility is an initial question of the arbitrator to decide,” and leaving that question to the arbitrator promotes the most consistent results. If the District disagrees with the arbitrator’s conclusion, it may appeal to PERB and seek judicial review of PERB’s decision in the courts. See, e.g., District of Columbia Pub. Emp. Relations Bd. v. Fraternal Order of Police/Metro. Police Dep’t Labor Comm., 987 A.2d 1205 (D.C.2010).
Finally, even though our statutes make the District’s evaluation process and instruments of evaluation of DCPS employees “non-negotiable for collective bargaining purposes,” D.C.Code § 1-617.18, PERB has ruled that similar statutory provisions giving the District non-negotiable rights to identify positions for abolishment “do not limit the rights of employees and/or unions to arbitrate issues, which may arise during a [reduction in force]” AFGE, Local 631, PERB Case No. 09-U-57, Op. No. 1264, at 8 (D.C.P.E.R.B. Feb. 23, 2012). According to PERB, “the [RIF] statute did not expressly exclude matters, covered by a[CBA], from the grievance and arbitration provisions of a binding [CBA].” Id. If every dispute arising out a RIF is excluded from the grievance and arbitration provisions of a binding CBA, much of the CBA would be rendered ineffective.
For these reasons, I respectfully dissent.

. Oral argument in AFSCME was heard the same day as oral argument in this case. It is awaiting decision.